Citation Nr: 0820628	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-22 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.

2.  The additional evidence received since the September 2003 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

The evidence submitted since the RO's September 2003 rating 
decision is new and material; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  As will be discussed in greater detail below, the 
Board finds that new and material evidence has been 
submitted, and that the claim should be reopened.  The Board 
further, finds that additional evidentiary development is 
necessary before this claim can be adjudicated on the merits.  
This development will be discussed in greater detail in the 
remand portion of this document.



II. New and Material Evidence

The veteran is seeking service connection for PTSD, which he 
contends developed as a result of several stressors 
experienced while on active duty in service.

The Board further notes that the RO appears to have reopened 
the veteran's claim of entitlement to service connection for 
PTSD in a November 2004 rating decision, and to have 
adjudicated that claim on a de novo basis.  However, it also 
appears that the July 2005 rating decision found that there 
was no new and material evidence and declined to reopen the 
veteran's claim.  Regardless of this inconsistency, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); and link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
and (f).  If the veteran did not serve in combat, the 
stressor(s) must be independently verified by other sources.  

The veteran's claim of entitlement to service connection for 
PTSD was denied by the RO in September 2003.  In that rating 
decision, the RO acknowledged that there was medical evidence 
showing that the veteran had been receiving treatment for 
PTSD, but denied the claim because there was no evidence 
showing that he had served in combat or confirming that he 
had experienced an alleged in-service stressor.  As explained 
in that rating decision, the RO was unable to verify the 
occurrence of any of the in-service stressors that were 
reported by the veteran.   

In July 2004, he requested to reopen his claim and submitted 
a more detailed stressor statement.  The veteran was 
subsequently informed that the September 2003 decision was 
final and that he would have to submit new and material 
evidence to reopen his claim.  Even though it was received 
within one year of the September 2003 rating decision, the 
July 2004 letter did not express disagreement with the prior 
decision and did not express a desire to appeal the decision.  
The Board therefore considers the September 2003 decision to 
be final.  

Since filing to reopen his claim in July 2004, the veteran 
has provided specific details that were not previously of 
record that may aid in establishing a reported stressor.  
Specifically, the veteran has submitted a newspaper report of 
a body that was found at Fort Sill under circumstances 
similar to those that were reported by the veteran.  He has 
also submitted personal statements from two men who knew him 
during service and who offered testimony to corroborate some 
of his reported stressors.  As will be discussed in greater 
detail in the remand portion of this decision, the Board 
finds that the veteran has provided sufficient detail in 
those statements so as to allow VA to seek verification of 
several of those stressors by the U.S. Army and Joint 
Services Records Research Center (JSRRC).

Therefore, the Board believes that this evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has been received 
to reopen the veteran's claim of service connection for PTSD.  
To this extent only, the benefit sought on appeal is granted.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject further action as discussed herein 
below.


REMAND

As noted above, the veteran is seeking service connection for 
PTSD.  He essentially contends that his PTSD developed as a 
result of several in-service stressors he experienced during 
service.  As none of these stressors involves combat, they 
must be independently verified before service connection may 
be further considered.  

The veteran has reported that the following stressors may 
have led to his PTSD: (1) the rape and murder of Private L. 
in August or October 1974; (2) an assault on the veteran on 
December 22, 1974, by Sergeant F. at Fort Sill, Oklahoma; (3) 
an assault on the veteran by Sergeant F. and two other men 
while stationed at Schofield Barracks in Hawaii on July 15, 
1975; (4) the accidental shooting and killing of one private 
by another private in their off-post apartment, possibly in 
1976 or 1977; (5) the suicide of a Marine who hanged himself 
at Pearl Harbor Marine Stockade; and (6) a death threat made 
by Private S. against the veteran, possibly within three 
months of May 29, 1975.  

The Board has an enhanced duty to assist the appellant with 
the development of a claim for service connection for PTSD as 
a result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1MR, Part IV, 
Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault has occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3); see Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in post-traumatic stress disorder personal 
assault cases).

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the appellant's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

Previous attempts to verify these reported stressors are 
reflected in the claims file.  In addition to sending 
appropriate VCAA notice for PTSD due to personal assault, the 
AMC should make the following additional attempts to verify 
the veteran's reported stressors.  

A notation on the veteran's personnel records folder 
indicates only a partial collection of the veteran's 
personnel records have been obtained.  On remand, the AMC 
should ensure that all available personnel records are 
obtained.

No reply to the inquiry made to the Fort Sill Criminal 
Investigations Division (CID) is of record.  The AMC should 
repeat this request on remand.  

In November 2002, the RO requested that the National 
Personnel Records Center (NPRC) review morning reports and 
attempt to verify the December 1974 personal assault, the 
Marine hanging himself, and the private who was shot and 
killed.  The response to these requests indicated that 
morning reports for this unit ended on August 31, 1974.  

An additional request should be sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) to review the 
daily journals and any other existing records that may 
contain information to verify the veteran's reported 
stressors.  In particular, information on the rape and murder 
of Private L., the Marine who hanged himself, the accidental 
shooting of the private off base, should be requested.

The AMC should attempt to obtain the following records, as 
requested by the veteran in August 2007: (1) emergency room 
records from Tripler Army Medical Center from the dates June 
9, 1975, to June 11, 1975; (2) emergency room records for the 
evening of December 22, 1974, from Schofield Barracks in 
Hawaii; and (3) CID records of the veteran's assault and 
battery of Private S, which may have occurred within three 
months of May 29, 1975.  The report may indicate that the 
private threatened to kill the veteran.  



Accordingly, the case is REMANDED for the following actions:

1.  The AMC must provide notice in 
compliance with the special provisions of 
VA Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the appellant may 
submit or evidence of behavioral changes 
that may support his claim.  The AMC 
should allow the veteran another 
opportunity to provide as specific 
information as possible regarding the 
alleged in-service stressors occurring 
during service, to include the units 
involved, and the names of casualties.  
Further identifying information concerning 
any other involved service personnel, 
including their names, ranks, and units of 
assignment should be requested from the 
veteran.

2.  The AMC should ensure that all 
available service personnel records have 
been sent to VA from the National 
Personnel Records Center.

3.  The AMC should contact the Criminal 
Investigations Division (CID) at Fort 
Sill, Oklahoma, concerning the alleged 
rape and murder of Private L. in August or 
October 1974.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the AMC 
should inform the veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.

4.  With any additional information 
provided by the veteran, the AMC must 
prepare a summary of the veteran's alleged 
in-service stressors, to include any 
specific in-service assault described by 
the veteran.  As to each stressor that the 
veteran has provided sufficient detail so 
as to attempt verification, that 
information, a copy of the veteran's DD 
Forms 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research Center 
(JSRRC), which should be asked to provide 
any additional information through daily 
reports or any other sources that might 
corroborate the veteran's alleged 
stressors.  

5.  Once a response has been received, the 
AMC must determine whether there is 
credible supporting evidence that any 
service stressor event(s) claimed by the 
veteran actually occurred during service 
has been received.  If so, the AMC must 
arrange for a VA psychiatric examination.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  As to any 
other psychiatric disorder(s) identified, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
related to the veteran's military service.  
The rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this remand must be 
made available to the psychiatrist for 
proper review of the medical history.

6.  Once the above-requested development 
has been completed, the claim must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


